Exhibit 5.5 August 9, 2012 Omega Healthcare Investors, Inc. 200 International Circle Suite 3500 Hunt Valley, Maryland21030 Re: Registration Statement on FormS-4 filed by Omega Healthcare Investors, Inc. (File No. 333-182531) Ladies and Gentlemen: We have served as special Indiana counsel to Bayside Indiana Healthcare Associates, Inc., an Indiana corporation (“Bayside”), Long Term Care Associates – Indiana, Inc., an Indiana corporation (“LTCA”), OHI (Indiana), Inc., an Indiana corporation (“OHI”), and Skilled Nursing – Gaston, Inc., an Indiana corporation (“Skilled” and together with Bayside, LTCA and OHI, collectively, the “Opinion Subsidiaries”), each of which is a wholly owned, direct or indirect, as applicable, subsidiary of Omega Healthcare Investors,Inc., a Maryland corporation (the “Parent”), in connection with the Registration Statement on Form S-4 (File No. 333-182531) (the “Registration Statement”) filed by the Parent and the subsidiary guarantors listed on Schedule I hereto (the “Subsidiary Guarantors”) with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), relating to the offer by the Parent (the “Exchange Offer”) to exchange up to $400,000,000 in aggregate principal amount of the Parent’s registered 5 7/8%Senior Notes due 2024 (the “Exchange Notes”) for an equal aggregate principal amount of its existing 5 7/8% Senior Notes due 2024 issued and outstanding in the aggregate principal amount of $400,000,000 (the “Initial Notes”), under the indenture dated as of March 19, 2012 (the “Original Indenture”), among the Parent, the Subsidiary Guarantors party thereto and U.S. Bank National Association, as trustee (the “Trustee”) as supplemented by that certain First Supplemental Indenture, dated as of July 2, 2012, and that certain Second Supplemental Indenture, dated as of August 9, 2012, each among the Parent, the Subsidiary Guarantors party thereto and the Trustee (the Original Indenture, as so supplemented, being herein referred to as the “Indenture”).All capitalized terms not otherwise defined herein, shall have the meanings ascribed in the Indenture, unless otherwise specified. Except as described in this letter, we are not generally familiar with the business, records, transactions or activities of the Opinion Subsidiaries.Our knowledge of their business, records, transactions and activities is limited to the Transaction Documents and Authorization Documents set forth below.We were not involved in the preparation of the Registration Statement, nor were we involved in the negotiation, preparation or execution of the Indenture, the Guarantees (as defined below), or any of the related agreements executed or delivered in connection with the Initial Notes or the Exchange Notes.We have been retained solely for the purpose of rendering certain opinions under the laws of the State of Indiana. Omega Healthcare Investors, Inc. August 9, 2012 Page 2 In connection herewith, we have examined originals or copies, certified or otherwise identified to our satisfaction, of those documents, corporate or other records, certificates and other papers that we deemed necessary to examine for the purpose of this opinion, including without limitation the following documents: the Registration Statement (including all filed exhibits thereto); an executed copy of the Indenture, including the form of guarantees of the Exchange Notes (each, a “Guarantee”) provided for therein; executed copies of the Initial Notes; the form of the Exchange Notes; articles of incorporation and bylaws of each of the Opinion Subsidiaries as in effect on the date hereof and as certified by the applicable Secretary of such Opinion Subsidiary (the “Organizational Documents”); a certificate of legal existence for each of the Opinion Subsidiaries as of a recent date; and certificates of the respective Secretaries or Assistant Secretaries of each of the Opinion Subsidiaries, certifying as to resolutions relating to the transactions referred to herein and the incumbency of officers. The documents referenced as items (1) through (4) above are collectively referred to as the “Transaction Documents.”The documents referenced as (5) through (7) are collectively referred to as the “Authorization Documents.” In rendering this opinion letter, we have also examined originals or copies, certified or otherwise identified to our satisfaction, of such other corporate agreements and instruments of the Opinion Subsidiaries, certificates of public officials and officers or other appropriate representatives of the Opinion Subsidiaries, and such other documents, records and instruments, and we have made such legal and factual inquiries, as we have deemed necessary or appropriate as a basis for us to render the opinions hereinafter expressed. We have made such examination of the laws of the State of Indiana as we deemed relevant for purposes of this opinion letter, but we have not made a review of, and express no opinion concerning, the laws of any jurisdiction other than the State of Indiana and the laws of the United States of general application to transactions in the State of Indiana. In our examination of the Transaction Documents and the foregoing, we have assumed the genuineness of all signatures, the legal competence and capacity of natural persons, the authenticity of documents submitted to us as originals and the conformity with authentic original documents of all documents submitted to us as copies.When relevant facts were not independently established, we have relied without independent investigation as to matters of fact upon statements of governmental officials and upon representations made in or pursuant to certificates and statements of appropriate representatives of the Opinion Subsidiaries. Omega Healthcare Investors, Inc. August 9, 2012 Page 3 In connection herewith, we have assumed that, other than with respect to the Opinion Subsidiaries, all of the documents referred to in this opinion have been duly authorized by, have been duly executed and delivered by, and constitute the valid, binding and enforceable obligations of, all of the parties thereto, all of the signatories to such documents have been duly authorized by all such parties and all such parties are duly organized and validly existing and have the power and authority (corporate or other) to execute, deliver and perform such documents. Based upon the foregoing and in reliance thereon, and subject to the assumptions, comments, qualifications, limitations and exceptions set forth herein, we are of the opinion that, when (i) the Registration Statement has becomeeffective under the Act, (ii) the Indenture has become duly qualified under the Trust Indenture Act of 1939, as amended, (iii) the Exchange Notes (in the form examined by us) have been duly executed by the Parent and authenticated and delivered by the Trustee and issued in exchange for the Initial Notes in accordance with the provisions of the Indenture upon consummation of the Exchange Offer, and (iv) the Guarantee of each Opinion Subsidiary (in the form examined by us) has been duly executed by each Opinion Subsidiary, and otherwise in accordance with the terms of the Registration Statement and the exhibits thereto, the Guarantee of each Opinion Subsidiary provided for in the Indenture will constitute a valid and binding obligation of each such Opinion Subsidiary. In addition to the assumptions, comments, qualifications, limitations and exceptions set forth above, the opinion set forth herein is further limited by, subject to and based upon the following assumptions, comments, qualifications, limitations and exceptions: (a)Our opinion set forth herein reflects only the application of applicable laws of the State of Indiana (excluding the securities and blue sky laws of such state, as to which we express no opinion) and the federal laws of the United States of America of general application to transactions in the State of Indiana.The opinion set forth herein is made as of the date hereof and is subject to, and may be limited by, future changes in the factual matters set forth herein, and we undertake no duty to advise you of the same.The opinion expressed herein is based upon the law in effect (and published or otherwise generally available) on the date hereof, and we assume no obligation to revise or supplement this opinion should such law be changed by legislative action, judicial decision or otherwise.In rendering our opinion, we have not considered, and hereby disclaim any opinion as to, the application or impact of any laws, cases, decisions, rules or regulations of any other jurisdiction, court or administrative agency. (b)We express no opinion herein as to the enforceability of the Exchange Notes. Omega Healthcare Investors, Inc. August 9, 2012 Page 4 (c)We express no opinion as to whether a subsidiary may guarantee or otherwise be liable for indebtedness incurred by its parent except to the extent that such subsidiary may be determined to have benefited from the incurrence of the indebtedness by its parent or whether such benefit may be measured other than by the extent to which the proceeds of the indebtedness incurred by its parent are, directly or indirectly, made available to such subsidiary for its corporate or other analogous purposes. (d) The validity of the Guarantee of each Opinion Subsidiary provided for in the Indenture may be limited or otherwise affected by applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting creditors’ rights generally and by general principles of equity (regardless of whether enforceability is considered in a proceeding at law or in equity); (e) We express no opinion as to the applicability or effect of a fraudulent transfer, preference or similar law on the Guarantee or any transaction contemplated thereby. We do not render any opinions except as expressly set forth above.The opinion set forth herein is made as of the date hereof.We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the use of our name therein and in the related prospectus under the captions “Legal Matters.”In giving such consent, we do not thereby concede that we are within the category of persons whose consent is required under Section 7 of the Act or the Rules and Regulations of the Commission thereunder. Very truly yours, /s/ ICE MILLER LLP Schedule I Subsidiary Guarantors (* indicates an Opinion Subsidiary) Subsidiary State or other jurisdiction of formation 1200 Ely Street Holdings Co. LLC Michigan 2425 Teller Avenue, LLC Colorado 42235 County Road Holdings Co. LLC Michigan 48 High Point Road, LLC Maryland Arizona Lessor - Infinia, Inc. Maryland Baldwin Health Center, Inc. Pennsylvania Bayside Alabama Healthcare Second, Inc. Alabama Bayside Arizona Healthcare Associates, Inc. Arizona Bayside Arizona Healthcare Second, Inc. Arizona Bayside Colorado Healthcare Associates, Inc. Colorado Bayside Colorado Healthcare Second, Inc. Colorado *Bayside Indiana Healthcare Associates, Inc. Indiana Bayside Street II, Inc. Delaware Bayside Street, Inc. Maryland Canton Health Care Land, Inc. Ohio Carnegie Gardens LLC Delaware Center Healthcare Associates, Inc. Texas CFG 2115 Woodstock Place LLC Delaware Cherry Street – Skilled Nursing, Inc. Texas Colonial Gardens, LLC Ohio Colorado Lessor - Conifer, Inc. Maryland Copley Health Center, Inc. Ohio CSE Albany LLC Delaware CSE Amarillo LLC Delaware CSE Anchorage LLC Delaware CSE Arden L.P. Delaware CSE Augusta LLC Delaware CSE Bedford LLC Delaware CSE Blountville LLC Delaware CSE Bolivar LLC Delaware CSE Cambridge LLC Delaware CSE Cambridge Realty LLC Delaware CSE Camden LLC Delaware CSE Canton LLC Delaware CSE Casablanca Holdings II LLC Delaware CSE Casablanca Holdings LLC Delaware CSE Cedar Rapids LLC Delaware CSE Centennial Village Delaware CSE Chelmsford LLC Delaware CSE Chesterton LLC Delaware CSE Claremont LLC Delaware CSE Corpus North LLC Delaware CSE Crane LLC Delaware Subsidiary State or other jurisdiction of formation CSE Denver Iliff LLC Delaware CSE Denver LLC Delaware CSE Douglas LLC Delaware CSE Dumas LLC Delaware CSE Elkton LLC Delaware CSE Elkton Realty LLC Delaware CSE Fairhaven LLC Delaware CSE Fort Wayne LLC Delaware CSE Frankston LLC Delaware CSE Georgetown LLC Delaware CSE Green Bay LLC Delaware CSE Hilliard LLC Delaware CSE Huntingdon LLC Delaware CSE Huntsville LLC Delaware CSE Indianapolis-Continental LLC Delaware CSE Indianapolis-Greenbriar LLC Delaware CSE Jacinto City LLC Delaware CSE Jefferson City LLC Delaware CSE Jeffersonville-Hillcrest Center LLC Delaware CSE Jeffersonville-Jennings House LLC Delaware CSE Kerrville LLC Delaware CSE King L.P. Delaware CSE Kingsport LLC Delaware CSE Knightdale L.P. Delaware CSE Lake City LLC Delaware CSE Lake Worth LLC Delaware CSE Lakewood LLC Delaware CSE Las Vegas LLC Delaware CSE Lawrenceburg LLC Delaware CSE Lenoir L.P. Delaware CSE Lexington Park LLC Delaware CSE Lexington Park Realty LLC Delaware CSE Ligonier LLC Delaware CSE Live Oak LLC Delaware CSE Logansport LLC Delaware CSE Lowell LLC Delaware CSE Marianna Holdings LLC Delaware CSE Memphis LLC Delaware CSE Mobile LLC Delaware CSE Moore LLC Delaware CSE North Carolina Holdings I LLC Delaware CSE North Carolina Holdings II LLC Delaware CSE Omro LLC Delaware CSE Orange Park LLC Delaware CSE Orlando-Pinar Terrace Manor LLC Delaware CSE Orlando-Terra Vista Rehab LLC Delaware CSE Pennsylvania Holdings Delaware CSE Piggott LLC Delaware CSE Pilot Point LLC Delaware CSE Ponca City LLC Delaware Subsidiary State or other jurisdiction of formation CSE Port St. Lucie LLC Delaware CSE Richmond LLC Delaware CSE Ripley LLC Delaware CSE Ripon LLC Delaware CSE Safford LLC Delaware CSE Salina LLC Delaware CSE Seminole LLC Delaware CSE Shawnee LLC Delaware CSE Spring Branch LLC Delaware CSE Stillwater LLC Delaware CSE Taylorsville LLC Delaware CSE Texarkana LLC Delaware CSE Texas City LLC Delaware CSE The Village LLC Delaware CSE Upland LLC Delaware CSE Walnut Cove L.P. Delaware CSE West Point LLC Delaware CSE Whitehouse LLC Delaware CSE Williamsport LLC Delaware CSE Winter Haven LLC Delaware CSE Woodfin L.P. Delaware CSE Yorktown LLC Delaware Dallas – Skilled Nursing, Inc. Texas Delta Investors I, LLC Maryland Delta Investors II, LLC Maryland Desert Lane LLC Delaware Dixon Health Care Center, Inc. Ohio Florida Lessor – Crystal Springs, Inc. Maryland Florida Lessor – Emerald, Inc. Maryland Florida Lessor – Lakeland, Inc. Maryland Florida Lessor – Meadowview, Inc. Maryland Florida Real Estate Company, LLC Florida Georgia Lessor - Bonterra/Parkview, Inc. Maryland Greenbough, LLC Delaware Hanover House, Inc. Ohio Heritage Texarkana Healthcare Associates, Inc. Texas House of Hanover, Ltd Ohio Hutton I Land, Inc. Ohio Hutton II Land, Inc. Ohio Hutton III Land, Inc. Ohio Indiana Lessor – Jeffersonville, Inc. Maryland Indiana Lessor – Wellington Manor, Inc. Maryland Jefferson Clark, Inc. Maryland LAD I Real Estate Company, LLC Delaware Lake Park – Skilled Nursing, Inc. Texas Leatherman 90-1, Inc. Ohio Leatherman Partnership 89-1, Inc. Ohio Leatherman Partnership 89-2, Inc. Ohio Long Term Care – Michigan, Inc. Michigan Long Term Care – North Carolina, Inc. North Carolina Subsidiary State or other jurisdiction of formation Long Term Care Associates – Illinois, Inc. Illinois *Long Term Care Associates – Indiana, Inc. Indiana Long Term Care Associates – Texas, Inc. Texas Meridian Arms Land, Inc. Ohio North Las Vegas LLC Delaware NRS Ventures, L.L.C. Delaware OHI (Connecticut), Inc. Connecticut OHI (Florida), Inc. Florida OHI (Illinois), Inc. Illinois *OHI (Indiana), Inc. Indiana OHI (Iowa), Inc. Iowa OHI (Kansas), Inc. Kansas OHI Asset (CA), LLC Delaware OHI Asset (CO), LLC Delaware OHI Asset (CT) Lender, LLC Delaware OHI Asset (FL), LLC Delaware OHI Asset (FL) Lender, LLC Delaware OHI Asset (ID), LLC Delaware OHI Asset (IL), LLC Delaware OHI Asset (IN), LLC Delaware OHI Asset (IN) Greensburg, LLC Delaware OHI Asset (IN) Indianapolis, LLC Delaware OHI Asset (IN) Wabash, LLC Delaware OHI Asset (IN) Westfield, LLC Delaware OHI Asset (LA), LLC Delaware OHI Asset (MD), LLC Delaware OHI Asset (MI), LLC Delaware OHI Asset (MI/NC), LLC Delaware OHI Asset (MO), LLC Delaware OHI Asset (OH) Lender, LLC Delaware OHI Asset (OH) New Philadelphia, LLC Delaware OHI Asset (OH), LLC Delaware OHI Asset (PA) Trust Maryland OHI Asset (PA), LLC Delaware OHI Asset (SMS) Lender, Inc. Maryland OHI Asset (TX), LLC Delaware OHI Asset CSB LLC Delaware OHI Asset CSE – E, LLC Delaware OHI Asset CSE – U, LLC Delaware OHI Asset Essex (OH), LLC Delaware OHI Asset HUD CFG, LLC Delaware OHI Asset HUD SF, LLC Delaware OHI Asset HUD WO, LLC Delaware OHI Asset II (CA), LLC Delaware OHI Asset II (FL), LLC Delaware OHI Asset II (PA) Trust Maryland OHI Asset III (PA) Trust Maryland OHI Asset IV (PA) Silver Lake Trust Maryland OHI Asset, LLC Delaware OHI of Texas, Inc. Maryland Subsidiary State or other jurisdiction of formation OHI Sunshine, Inc. Florida OHI Tennessee, Inc. Maryland OHIMA, Inc. Massachusetts Omega (Kansas), Inc. Kansas Omega TRS I, Inc. Maryland Orange Village Care Center, Inc. Ohio OS Leasing Company Kentucky Panama City Nursing Center LLC Delaware Parkview – Skilled Nursing, Inc. Texas Pavillion North Partners, Inc. Pennsylvania Pavillion North, LLP Pennsylvania Pavillion Nursing Center North, Inc. Pennsylvania Pine Texarkana Healthcare Associates, Inc. Texas Reunion Texarkana Healthcare Associates, Inc. Texas San Augustine Healthcare Associates, Inc. Texas *Skilled Nursing – Gaston, Inc. Indiana Skilled Nursing – Herrin, Inc. Illinois Skilled Nursing – Hicksville, Inc. Ohio Skilled Nursing – Paris, Inc. Illinois Skyler Maitland LLC Delaware South Athens Healthcare Associates, Inc. Texas St. Mary’s Properties, Inc. Ohio Sterling Acquisition Corp. Kentucky Sterling Acquisition Corp. II Kentucky Suwanee, LLC Delaware Texas Lessor – Stonegate GP, Inc. Maryland Texas Lessor – Stonegate, Limited, Inc. Maryland Texas Lessor – Stonegate, LP Maryland Texas Lessor – Treemont, Inc. Maryland The Suburban Pavilion, Inc. Ohio Washington Lessor – Silverdale, Inc. Maryland Waxahachie Healthcare Associates, Inc. Texas West Athens Healthcare Associates, Inc. Texas Wilcare, LLC Ohio
